In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an *424order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 4, 2002, as granted that branch of the defendant’s motion which was for summary judgment dismissing the first cause of action to recover damages for breach of contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant met its burden of demonstrating, prima facie, that the plaintiff failed to comply with the notice requirement of the parties’ construction contract (see A.H.A. Gen. Constr. v New York City Hous. Auth., 92 NY2d 20, 30-32 [1998]; Three Bros. Roofing Contrs. v New York City Hous. Auth., 269 AD2d 523, 534 [2000]). In opposition, the plaintiff failed to submit evidence sufficient to defeat the defendant’s entitlement to judgment as a matter of law and to raise a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
In light of our determination, we need not reach the merits of the parties’ remaining contentions. Ritter, J.E, Florio, S. Miller and H. Miller, JJ., concur.